Citation Nr: 0814751	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-35 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder, variously 
classified.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, variously classified.  

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a knee disability.  

5.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to March 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

In the past the veteran has been denied service connection 
for depression/sleeplessness (July 2000) post-traumatic 
stress disorder (PTSD) (January 2002), and PTSD, depression 
and sleeplessness (April 2004).  The issue on appeal stems 
from a claim for service connection for panic attack disorder 
and depression, which was adjudicated by the RO as a claim 
for service connection for PTSD.  Essentially, the veteran is 
and has been claiming service connection for an acquired 
psychiatric disorder which has been classified differently 
throughout the years.  Accordingly, the issue on the cover 
page has been changed to more accurately reflect the 
veteran's contentions.  

In January 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

The issues of service connection for a low back disability, 
knee disability, and sleep apnea are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection for PTSD, depression and sleeplessness 
was most recently denied by an April 2004 rating decision.  
The veteran was notified of this action and of his appeal 
rights at that time and did not appeal the decision.  It was 
held that the evidence did not show that these disabilities 
were incurred in service.  The April 2004 rating decision is 
final.  

2.  The evidence received since the April 2004 rating 
decision raises a reasonable possibility of substantiating 
the claim as the veteran has submitted new evidence showing 
his psychiatric condition while in service.

3.  Competent medical evidence of record supports a finding 
that a current acquired psychiatric disorder, variously 
classified, more likely than not is the result of the 
veteran's active military service.


CONCLUSIONS OF LAW

1.  An April 2004 rating decision denying the veteran's claim 
for entitlement to service connection for PTSD, depression 
and sleeplessness is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.201, 20.302 (2007).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder, variously classified, has been received 
since the April 2004 rating decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  With resolution of reasonable doubt in the veteran's 
favor, an acquired psychiatric disorder was incurred in 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening and granting the veteran's 
claim for service connection for an acquired psychiatric 
disorder, variously classified.  This is considered a full 
grant of the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist 
relevant to these issues, such error was harmless and will 
not be further discussed.  The other issues on appeal are 
being remanded in part to ensure compliance with the VCAA; 
therefore, further discussion regarding compliance with the 
VCAA is unnecessary at this time.  

II. New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is a jurisdictional 
determination.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran asserts that he has an acquired psychiatric 
disorder as a result of his active military service.  He 
contends that this disorder is the result of his experiences 
in Southwest Asia during the Persian Gulf War.

Service connection for PTSD, depression and sleeplessness was 
most recently denied by an April 2004 rating decision.  It 
was held that the evidence did not show that these 
disabilities were incurred in service.  The veteran was 
notified of this action and of his appeal rights at that 
time.  He did not file a notice of disagreement with this 
decision; thus it has become final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.201, 20.302.  

Since the April 2004 decision, the veteran has submitted new 
evidence, including a November 27, 1996 service treatment 
record.  This record, a consultation request and report, 
shows a provisional diagnosis of rule out depression or 
cognitive disorder and details the veteran's psychiatric 
symptomatology while he was still in service.  Importantly, 
the veteran's separation examination, which is dated prior to 
this consultation and was of record at the time of the last 
final denial, did not indicate if the veteran had an abnormal 
or normal psychiatric evaluation at that time.  This newly 
submitted consultation report appears to be the veteran's 
pre-separation psychiatric examination.  This evidence 
relates to an unestablished fact necessary to substantiate 
the claim for entitlement to service connection for an 
acquired psychiatric disorder, variously classified.  See 
38 C.F.R. § 3.156(a).  One of the bases for the denial of 
service connection for PTSD, depression and sleeplessness was 
that the veteran had not submitted evidence that the 
veteran's psychiatric disorder was incurred in service.  
While other service treatment records note similar symptoms, 
the Board is of the opinion that this evidence is not 
cumulative as it provides more specific information about the 
veteran's psychiatric condition while in service, and 
importantly, just prior to his discharge.  Therefore, this 
evidence establishes a new fact and cures the defect of the 
specified basis for the denial of service connection, and 
thus constitutes new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  

III. Service Connection

The veteran asserts that he has an acquired psychiatric 
disorder as a result of his active military service.  He 
contends this psychiatric disorder is the result of his 
experiences while serving on active duty in the United States 
Army in Southwest Asia during the Persian Gulf War.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
with reasonable doubt resolved in favor of the veteran 
service connection is warranted for an acquired psychiatric 
disorder, variously classified.  

The veteran's November 1996 separation examination report 
shows that the veteran had recurrent depression, fatigue, and 
sleep disturbance while in service.  On a report of medical 
history completed by the veteran in connection with his 
separation examination, he reported that he had frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble.  A subsequent psychiatric consultation request and 
report shows that the veteran complained of depressive 
symptoms with memory and concentration difficulty, headaches, 
fatigue, and other symptoms.  The provisional diagnosis given 
was rule out depression or cognitive disorder.  

At the veteran's personal hearing he testified about some of 
his experiences serving in Southwest Asia during the Persian 
Gulf War and the impact he felt these experiences had on him.  
He stated that he first sought treatment for psychiatric 
symptoms in 1991 and reported visiting the on base mental 
health clinic in 1996.  He testified that while he was on 
active duty he was told by a medical professional that he had 
PTSD.  

Post-service treatment records show reports of anxiety, 
depression, social phobias and panic attacks.  The veteran 
has been variously diagnosed with major depressive disorder 
and social phobia with panic attacks (July 2000 VA behavioral 
health intake report); anxiety disorder vs. PTSD (December 
2001 VA clinic note); anxiety disorder not otherwise 
specified, depression not otherwise specified, and rule out 
PTSD (April 2002 VA clinic note); PTSD, continuous - with 
insomnia, occasional passive suicidal ideation (June 2002 VA 
clinic note); PTSD, chronic (August 2002 VA progress note); 
and PTSD, chronic, moderate to severe with social phobia 
(February 2004 VA psychiatric examination).  According to the 
August 2002 VA progress note the veteran has experienced PTSD 
symptoms since he served in the Persian Gulf.  The Board 
notes that post service the veteran has also been involved in 
addiction treatment programs.

The competent medical evidence of record shows that the 
veteran had psychiatric complaints while in service, 
including sleep disturbance, depression, nervous trouble, 
memory and concentration difficulty, headaches and fatigue.  
After service, the veteran continued to have psychiatric 
complaints and has been diagnosed with an acquired 
psychiatric disorder, variously classified.  The most recent 
medical evidence of record shows that the veteran suffers 
from chronic PTSD.  With reasonable doubt resolved in favor 
of the veteran, the Board finds that the veteran has a 
current acquired psychiatric disorder that began in service 
and has continued to the present.  Given the above, service 
connection is warranted.   


ORDER

New and material evidence having been received, the petition 
to reopen the claim for entitlement to service connection for 
an acquired psychiatric disorder, variously classified is 
allowed.   

Entitlement to service connection for an acquired psychiatric 
disorder, variously classified is granted.  


REMAND

The veteran asserts that he has a low back disability, a knee 
disability, and sleep apnea as a result of his active 
military service.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran has not been afforded VA examinations in relation to 
any of the above claims.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's service treatment records show 
complaints of recurrent back pain and diagnoses of back pain.  
The veteran's November 1996 separation examination report 
shows history of lumbar strain as a defect.  A March 2005 MRI 
(magnetic resonance imaging) of the veteran's lumbar spine 
reportedly shows multilevel degenerative disc disease and 
facet osteoarthritis.  The veteran asserts that he has had 
low back pain since service.  

The veteran's service treatment records also show complaints 
of sleep disturbance and fatigue.  The veteran testified that 
while in the service he was told by other soldiers in the 
barracks that he would stop breathing while he was sleeping.  
In August 2005, after a sleep study, the veteran was 
diagnosed with severe obstructive sleep apnea syndrome.  
   
As the veteran has submitted evidence of current low back 
degenerative disc disease and osteoarthritis and obstructive 
sleep apnea that may be related to his active service, and 
there is no opinion as to the etiology of these disabilities 
of record, the Board is of the opinion that there is 
insufficient competent medical evidence of record to make a 
decision on the claims and the veteran should be afforded the 
opportunity to report for VA examinations to determine the 
nature and etiology of any current low back disability and 
obstructive sleep apnea.  

Turning to another matter, additional development in the form 
of records requests is warranted.  In February 2003, the 
veteran submitted an authorization form for VA to obtain 
medical records from the Jerry L. Pettis VA Hospital for 
treatment for, among other things, knee pain, joint pain, 
back pain, and shortness of breath starting in March 1999.  
While records from this facility were obtained, records were 
only requested beginning in July 2000.  Relevant VA records 
from March 1999 through June 2000 should be obtained.  

A January 2002 rating decision indicates that the veteran's 
service treatment records are incomplete.  At the veteran's 
personal hearing he testified that he had a sleep study 
performed while he was in service.  He stated that he was 
never told the results of the study.  This study is not in 
the veteran's claims file nor is the veteran's service 
entrance examination.  It is unclear if there are any other 
missing records.  Printouts of VA emails show that VA was 
informed in June 2003 that there were no service treatment 
records at the RMC (Records Management Center).  In a 2004 
statement the veteran states that he was on "IAR" (the 
Board assumes this stands for inactive reserve duty) until 
2003 and that may be why there is a problem locating his 
records.  The Board is aware that the veteran's original 
service treatment records are in his claims file; 
nonetheless, some of the missing records may still be located 
elsewhere.  The Board is of the opinion that another attempt 
should be made to obtain a complete set of the veteran's 
service treatment records.  

The Board notes that the provisions of 38 C.F.R. § 3.159(c) 
and (e) should be followed regarding the above records 
requests.  This includes VA making as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, and ending efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain the records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  If the AMC/RO is unable to obtain any of the 
above records, or after continued efforts to obtain any of 
the above records it is concluded that it is reasonably 
certain that they do not exist or further efforts to obtain 
them would be futile, the veteran should be notified 
accordingly.  See 38 C.F.R. § 3.159(e).

Finally, the veteran should be provided proper notice 
regarding degrees of disability and effective dates as is 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided proper 
notice regarding degrees of disability and 
effective dates as is required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The AMC/RO should obtain relevant 
outstanding treatment records from the 
Jerry L. Pettis VA Hospital from March 
1999 through June 2000.  All 
records/responses received should be 
associated with the claims file.  If these 
records are not found that should be so 
certified and the veteran notified in 
accordance with applicable laws concerning 
Federal records.  

3.  The AMC/RO should make another attempt 
to obtain a complete copy of the veteran's 
service treatment records using the 
standard procedures.  All 
records/responses received should be 
associated with the claims file.  If these 
records are not found that should be so 
certified and the veteran notified in 
accordance with applicable laws concerning 
Federal records.  

4.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current low 
back disability, to include degenerative 
disc disease and facet osteoarthritis.  
The claims folder should be made available 
to the examiner for review prior to the 
examination.

The examiner should provide an opinion as 
to whether the veteran currently has any 
low back disability, to include 
degenerative disc disease and facet 
osteoarthritis, that is as likely as not 
(e.g., a 50 percent or greater 
probability) attributable to the veteran's 
service.  Any opinion should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.  

5.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of obstructive 
sleep apnea.  The claims folder should be 
made available to the examiner for review 
prior to the examination.

The examiner should provide an opinion as 
to whether the veteran's current 
obstructive sleep apnea is as likely as 
not (e.g., a 50 percent or greater 
probability) attributable to the veteran's 
service.  Any opinion should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.  

6.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


